Citation Nr: 0820583	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-26 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed acquired 
right eye disorder, to include as secondary to the service-
connected chalazion of the left eye.  

2.  Entitlement to service connection for a claimed headache 
disorder.  

3.  Entitlement to service connection for a claimed heart 
disorder.  

4.  Entitlement to an increased evaluation in excess of 10 
percent for the service-connected chalazion of the left eye, 
postoperative.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision issued in 
November 2004.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a videoconference hearing from the RO in June 
2006.  

In June 2006 the undersigned VLJ granted the motion of the 
representative for advancement of the appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.900(c) (2007).  

In August 2006 the Board remanded the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is competently diagnosed with cataracts, 
myopic astigmatism and presbyopia of the right eye.  

3.  An April 1998 decision by the Board held that the 
veteran's claim of service connection for cataracts on the 
basis that were not secondary to the service-connected left 
eye chalazion and because service connection may not be 
granted for refractive errors such as astigmatism or 
presbyopia.  

4.  The veteran at this time has not presented competent 
evidence to show that he has an acquired right eye disorder 
that is due to an event or incident of active service or that 
is caused or aggravated by the nondisabling service-connected 
left eye disorder.  

5.  The veteran currently is not shown to have a chronic 
headache disorder that had its clinical onset during service 
or is due to any event or incident of his military service.  

6.  The veteran is diagnosed with hypertension and coronary 
artery disease, but there is no competent evidence for 
relating either disorder to any event or incident of his 
military service or during the one-year presumptive period 
following his service discharge.  

7.  The veteran is not shown to have current residuals of the 
service-connected chalazion of the left eye; a related loss 
of central visual acuity or field vision is not demonstrated.  




CONCLUSIONS OF LAW

1.  The veteran does not have an acquired right eye 
disability due to disease or injury that was incurred in or 
aggravated by military service or that is proximately due to 
or the result of the service-connected chalazion of the left 
eye.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2007).  

2.  The veteran does not have a disability manifested by 
headaches due to disease or injury that was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).  
 
3.  The veteran does not have a heart disability due to 
disease or injury that was incurred in or aggravated by 
military service, nor may any be presumed to have been 
incurred therein.   38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).  

4.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected chalazion of 
the left eye are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.20, 4.84a, including Diagnostic Code 6099-6018 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In April 2003, the RO sent the veteran duty-to-assist 
advising him that to establish entitlement to a higher 
evaluation for service-connected disability, the evidence 
must show that the disability had become worse.  

In August 2003, the RO sent the veteran a letter advising him 
that to establish entitlement for service connection the 
evidence must show a current mental or physical disability as 
demonstrated by medical evidence, a disease or injury during 
military service, and a relationship between the current 
disability and the disease or injury in service.  

The veteran had an opportunity to respond before the RO 
issued the November 2003 rating decision on appeal.  The 
Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the veteran has been advised of the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The August 2003 RO letter cited hereinabove advised the 
veteran that VA was responsible for getting relevant records 
from any Federal agency, to include military and VA records 
and records from the Social Security Administration (SSA). 
The letter stated that VA would make reasonable efforts to 
get evidence and records not held by a Federal department or 
agency.  

The letter also stated that it was the veteran's 
responsibility to give the RO enough information about the 
records to enable the RO to request them from the person or 
agency having custody.  

A follow-up letter in July 2004 specifically advised the 
veteran, "If there is any other evidence of information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the most 
recent Supplemental Statement of the Case (SSOC) in February 
2008.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letters cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in service connection 
cases the RO must advise the veteran of how VA establishes 
the effective date and disability rating.  This was 
accomplished in a letter from the AMC in September 2006.  

Dingess also held that in rating cases a claimant must be 
informed of the rating formulae for all possible schedular 
ratings for applicable rating criteria.  The RO notified the 
veteran of all applicable rating formulae in the SOC and the 
subsequent SSOCs, which suffices for Dingess.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's and daily life (such as a specific 
measurement or test result)?  If so, do the notice letters 
provide at least general notice of that requirement?  (3) Do 
the notice letters advise the claimant that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant DC's, which typically provide a range in 
severity from no percent to 100 percent (depending on the 
disability involved), based on the nature of the symptoms for 
which disability compensation is being sought, their severity 
and duration, and their impact on employment and daily life?  
(4) Do the notice letters provide examples of the types of 
medical and lay evidence the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased rating - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, an absence of prejudice to the veteran may be shown 
by any of the following: (1) the claimant had actual 
knowledge of what was necessary to substantiate the claim; 
(2) a reasonable person could be expected to understand from 
the notice what was necessary to substantiate the claim; (3) 
the benefit claimed is precluded as a matter of law.  

In this case, the RO's correspondence to VA has not satisfied 
the criteria of Vazquez-Flores.  However, in this case the 
veteran has argued in his correspondence to VA for higher 
evaluation based on all aspects of daily living, not just the 
schedular criteria.  The Board accordingly finds that the 
veteran had actual knowledge of the evidence required to 
satisfy Vasquez-Flores.  The Board also notes that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran in connection 
with the claim on appeal.  

The veteran's complete service treatment record (STR) and VA 
treatment record have been obtained and associated with the 
claims file.  The veteran has identified no other VA or non-
VA medical providers as having relevant documents.  Neither 
the veteran nor his representative has identified, and the 
file does not otherwise indicate, that there are any medical 
providers or other entities having existing records that 
should be obtained before the claim is adjudicated.  

The veteran had VA neurological and eye examinations in 
February 2007.  The veteran has not asserted, and the 
evidence does not show, that his symptoms have increased in 
severity since that examination.  The Board accordingly finds 
that remand for a new VA examination is not required at this 
point.  See 38 C.F.R. § 3.159(c)(4).  Finally, the veteran 
has been afforded a hearing before the Board in conjunction 
with this appeal.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Entitlement to Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2007); 38 C.F.R. 
§ 3.303 (2007).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


Service connection for a right eye disorder

The veteran's STR shows treatment note in September 1943 for 
"stye right eye."  His physical examination in September 
1945 at the time of his discharge noted no eye abnormalities.  

The VA treatment record shows the eyes were normal to 
external examination in January 1976.  

The records from Stokes Eye Clinic dated in December 1988 and 
June 1992 show a small pterygium was observed on the right 
cornea in November 1988.  

The correspondence from Dr. ADM dated in September 1992 
reports current Bowens' Disease in the right eye and senile 
cataracts, bilaterally.  

The CareSouth VA outpatient records dating from April 1981 
through July 1999 show intermittent treatment for pain in the 
right eye and cataracts.  

The VA outpatient records show treatment in July 1996 for 
pterygium, bilaterally, cataracts and maculopathy.  The 
veteran thereupon submitted a claim for secondary service 
connection for pterygium, cataracts, and maculopathy, which 
was denied in a September 1996 RO rating decision.  

The veteran appealed the RO's denial of secondary service 
connection for pterygium, cataracts and maculopathy to the 
Board.  An April 1998 decision by the Board held that the 
claimed disorders were not secondary to the service-connected 
left eye chalazion.  

The veteran had a VA eye examination in March 2004 during 
which he reported that exposure to light made his eyes run; 
he also reported history of cataract surgery.  The visual 
acuity of the right eye uncorrected at distance was 20/40 
correctible to 20/30.  Near visual acuity of the right eye 
uncorrected was 20/40 correctible to 20/20.  

The veteran's right eye had a nasal pinguecula, and there was 
evidence of peripheral corneal thinning, bilaterally.  There 
was no evidence of residuals of any previous cataract 
surgery.  The examiner diagnosed peripheral corneal thinning 
of both eyes, myopic astigmatism and presbyopia.  

The veteran had a VA eye examination in September 2004 when 
he complained of progressive decreased visual acuity in both 
eyes.  An external examination was significant for multiple 
skin tags on the upper and lower eyelids, bilaterally.  

The examiner diagnosed history of pterygium removal right 
eye; visually significant cataracts, bilaterally; refractive 
error bilaterally; and history of chalazion removal left eye 
with no residual effects noted on examination.  

The VA ophthalmological clinic notes dated in July 2005 show 
visually significant cataracts, bilaterally.  

The veteran had a VA eye examination in February 2007 when he 
reported having blurring and watering of the right eye.  The 
examiner performed a detailed clinical examination and noted 
observations.  In regard to the right eye, the examiner 
diagnosed reduced acuity secondary to cataracts.  

In reviewing the record, the Board finds that the veteran has 
been identified as having cataracts, myopic astigmatism and 
presbyopia in the right eye.  Accordingly, the first element 
of service connection - evidence of a claimed disability - is 
arguably met.  

However, the Board held in April 1998 that cataracts were not 
due to the service-connected left eye disorder.  

Further, in the absence of superimposed injury, service 
connection may not be granted for refractive error of the 
eyes, including presbyopia, myopia and astigmatism even if 
visual acuity decreased during service, as this is not a 
disease or injury for compensation purposes within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. § 3.303(c).  

In addition to the medical evidence, the Board has considered 
lay evidence offered by the veteran, including his testimony 
before the Board that had was of the opinion that his right 
eye disorder was due to his service-connected left eye 
disability.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Accordingly, the veteran is competent to report pain, 
watering, and other symptoms associated with his right eye.  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Grivois v. Brown, 6 Vet. 
App. 135 (1994).  

Instead, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, 
there is no diagnosis of any acquired right eye disorder for 
which service connection may be granted.  

The Board, accordingly, finds that the veteran is not shown 
to have an acquired disease or disorder of the right eye that 
is due to his service-connected left eye disability or to any 
event or incident of his military service during World War 
II.  Accordingly, service connection may not be granted on a 
direct basis or on a secondary basis.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  In this matter, the evidence 
preponderates against the claim on appeal, and the benefit-
of-the-doubt rule does not apply.  Gilbert, id; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


Service connection for headaches

The veteran's STR shows no indication of chronic headaches in 
service.  

In May 1973, the veteran was treated by VA for earaches with 
associated headaches.  Thereafter, he complained 
intermittently of frontal and occipital headaches, sometimes 
associated with dizziness and/or blackouts.  A VA brain scan 
in May 1976 was normal, and a VA electroencephalogram (EEG) 
in August 1976 was also normal.  

The CareSouth VA outpatient records dating from April 1981 
through July 1999 show intermittent treatment for frontal 
headaches, characterized as tension headaches.  

The veteran filed a Statement in Support of Claim in July 
2004 asserting that he had headaches all the time, with or 
without glasses.  

The veteran had a VA eye examination in March 2004 during 
which he complained of headaches.  

The VA treatment notes dating from June 2006 through February 
2008 show intermittent complaints of headaches, which the 
veteran attributed to eyestrain.  

The veteran had a VA neurological examination in February 
2007 when he reported having had one instance of blacking out 
during military service and problems with headaches since 
then.  He also mentioned head trauma in service consequent to 
an undocumented truck accident.  A computed tomography (CT) 
scan showed white matter infarcts in the frontal area and 
mild generalized atrophy, although those results were felt to 
be the result of aging, since brain scan in 1976 was normal.  

The examiner diagnosed the following: History of tension 
headaches, white matter brain infarcts and generalized 
cerebral atrophy.  The examiner stated an opinion that it was 
less likely than not that the veteran's claimed headaches are 
caused by or the result of active military service.  

The VA examiner cited to the fact that there was no evidence 
of continuous and consistent symptoms or treatment since 
discharge from service and that there was a 30-year time 
frame between service and the first documentation of 
headaches in the 1970's.  The veteran was a poor historian, 
but generally the symptoms he described over time, and the 
symptoms documented in the record, were consistent with 
tension headaches.  

Based on the evidence, the Board finds that the veteran does 
not have an acquired disability manifested by chronic 
headaches that is due to any event or incident of his period 
of active service in World War II.  

In addition to the medical evidence, the Board has considered 
the lay evidence offered by the veteran, including his 
testimony before the Board and his correspondence in which he 
complained of chronic headaches since military service.  

As noted, a layperson is competent to testify in regard to 
the onset and continuity of symptomatology, including pain.  
Heuer, 7 Vet. App. at 384; Falzone,   8 Vet. App. at 403; 
Caldwell, 1 Vet. App. 466.  

However, the VA examiner noted the veteran's subjective 
account of his symptoms, but noted the absence of treatment 
records from the first 30 years after discharge from service 
as a factor in opining that the veteran's headache disorder 
was not related to service.  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In this case, the VA examiner's opinion was not based 
exclusively on the absence of contemporaneous records.  The 
examiner clearly stated that he had considered the veteran's 
subjective history together with the medical evidence of 
record in arriving at the determination that the veteran's 
headaches were attributable to tension, rather chronic 
disability.  

Accordingly, based on the medical and lay evidence of record, 
the Board finds that the criteria for service connection for 
headaches are not met.  Accordingly the appeal must be 
denied.  

In this matter, the evidence preponderates against the claim 
on appeal, and the benefit-of-the-doubt rule does not apply.  
Gilbert, 1 Vet. App. at 55; Ortiz, 274 F.3d 1361.  


Service connection for a heart disorder

The veteran's STR shows no indication of a heart disorder 
during military service.  His physical examination in 
September 1945 at the time of his discharge showed the 
cardiovascular system as normal, and a chest X-ray study 
showed no significant abnormality.  

The private medical records from Society Hill Family Health 
Clinic show X-ray evidence of mild dilation of the aorta in 
July 1982, possibly related to hypertension.  There was a 
notation of occasional exertional angina in November 1983.  A 
chest X-ray study in December 1985 and March 1989 were 
essentially normal for the heart.  

The EKG reports from Society Hill Family Health Clinic were 
borderline in October 1981 and July 1982 (sinus brachycardia) 
and abnormal in May 1983 (non-specific abnormality).  

The CareSouth outpatient records dating from April 1981 
through July 1999 show intermittent treatment for complaints 
of angina.  A chest X-ray study at CareSouth in February 2000 
showed aneurismal dilation of the thoracic aorta and mild 
cardiomegaly.  

The EKG reports from CareSouth showed borderline abnormal 
findings in September 2000 (possible left atrial 
abnormality), normal findings in November 2001, and 
borderline normal findings in April 2002 and June 2003 
(consider left atrial abnormality).  
 
A CareSouth treatment note in October 2003 cited recent EKG's 
with premature atrial contractions (PAC's) possibly 
suggestive if congestive heart failure.  The treatment note 
suggested setting up a stress test to establish "once and 
for all" whether the heart was abnormal.  

The VA outpatient note in November 2003 states that the 
veteran presented complaining of chest pain and palpitations.  
The veteran was noted as hypertensive.  The veteran reported 
that he had been told he had heart disease, although he was 
unaware of what kind of disease.  He reported taking 
nitroglycerine as required for occasional chest pain.  

The veteran filed a Statement in Support of Claim in July 
2004 asserting that he had chest pains and sweats.  He 
asserted that his first episode of heart symptoms occurred 
during basic training when he passed out on an infiltration 
course and was treated in the field hospital.  

The veteran had a VA general medical examination in September 
2004 when his heart was noted to have a regular rate and 
rhythm.  

The VA treatment notes dating from June 2006 through October 
2006 show coronary artery disease (CAD) as one of the 
veteran's ongoing medical problems, although no actual 
treatment or medications for CAD.  He was also followed for 
hypertension.  

In reviewing the medical evidence, the Board notes that the 
veteran has shown current diagnoses of CAD and hypertension; 
accordingly, the first element to establish service 
connection - medical evidence of a current disability - is 
met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, there is no competent evidence to support the 
veteran's assertions that either CAD or hypertension is due 
to any event or incident of his active, so the third element 
of service connection is not met.  

The Board notes that service connection may be granted for a 
cardiovascular-renal condition, including hypertension, that 
becomes manifest to a compensable degree within the first 
year after discharge from military service even if not 
documented during military service.  38 C.F.R. §§ 3.307, 
3.309.  

In this case, however, there is no documentation referable to 
CAD or hypertension in any degree prior to 1982, nearly 40 
years after discharge from service.  

For these reasons, the Board finds that service connection 
for claimed heart disorder must be denied.  

In this matter, the evidence clearly preponderates against 
the claim on appeal, and the benefit-of-the-doubt rule does 
not apply.  Gilbert, 1 Vet. App. at 55; Ortiz, 274 F.3d 1361.  


B.  Evaluation of Service-Connected Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DC's 
are most appropriate for application in the veteran's case 
and provide an explanation for the conclusion.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, the Board notes at this point that the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Board has considered all evidence of severity since the 
claim for increased evaluation was filed in August 2003.  The 
Board's adjudication of this claim therefore satisfies the 
requirements of Hart.  

Disabilities of the eye are rated under the provisions of 
38 C.F.R. § 4.84a, Diagnostic Codes (DCs) 6000 to 6092.  In 
this case, there is no specific DC for pterygium, and the 
veteran's disability is rated by analogy under DC 6018 
(conjunctivitis).  

The current rating of 10 percent is the highest possible 
schedular rating under DC 6018.  A higher rating under a 
different DC would require evidence of loss of central visual 
acuity, impairment of field vision, or impairment of muscle 
function.  
  
The veteran had a VA eye examination in March 2004 and 
complained of headaches and reported that exposure to light 
made his eyes run.  He also reported history of cataract 
surgery in the left eye on two occasions.  His visual acuity 
of the left eye uncorrected at distance was that of 20/50 
correctible to 20/50.  His near visual acuity of the left eye 
uncorrected was 20/60 left correctible to 20/40.  The left 
eye had a nasal pterygium and there was evidence of 
peripheral corneal thinning, bilaterally.  There was no 
evidence of residuals of any previous cataract surgery.  The 
examiner diagnosed the veteran with a current visually 
significant cataract in the left eye, pterygium of the left 
eye, peripheral corneal thinning of both eyes, myopic 
astigmatism and presbyopia.  The examiner stated that the 
veteran did not currently have chalazion of the left eye.  

The veteran had a VA eye examination in September 2004 in 
which he complained of progressive decreased visual acuity in 
both eyes.  An external examination was significant for 
multiple skin tags on the upper and lower eyelids, 
bilaterally.  The examiner diagnosed pterygium left eye, 
visually significant cataracts bilaterally, refractive error 
bilaterally, and history of chalazion removal left eye with 
no residual effects noted on examination.  

The VA ophthalmological clinic notes dated in July 2005 show 
complaint of headaches that the veteran associated with 
eyestrain.  The examination revealed a peripheral nasal 
pterygium on the left that was not in the visual axis, 
although getting close.  There were also visually significant 
cataracts, bilaterally.  

The veteran had a VA eye examination in February 2007 and 
reported having blurring and watering of the left eye.  The 
examiner performed a detailed clinical examination and noted 
observations.  In regard to the left eye, the examiner 
diagnosed reduced acuity secondary to cataracts and impaired 
acuity secondary to corneal scar.  The examiner stated an 
opinion that the veteran's previous chalazion was in no way 
responsible for the reduced acuity; rather, it was at least 
as likely as not that reduced visual acuity was related to 
the pterygium that occurred during military service.  

As noted, the current rating of 10 percent is the highest 
possible schedular rating under DC 6018; a higher rating 
under a different DC would require evidence of loss of 
central visual acuity, impairment of field vision, or 
impairment of muscle function.  There is no such evidence in 
this case.  

The VA examiner stated in February 2007 that reduced visual 
acuity was due to pterygium during military service.  
However, the evidence shows that the excision during service 
(for which service connection was granted) was for a 
chalazion; the excision of pterygium did not occur until 
1984, and the Board found in April 1998 that the pterygia 
(left and right) were unrelated to the service-connected 
chalazion.  

As there are no documented current residuals of the chalazion 
treated in service, the Board finds that the criteria for a 
rating higher than 10 percent are not met.  

The Board has carefully considered the lay evidence of 
record, including the veteran's testimony before the Board 
and his correspondence to VA.  However, nothing therein shows 
loss of central visual acuity, impairment of field vision, or 
impairment of muscle function for which a higher rating could 
be granted.  In this matter the veteran's disability picture 
more closely approximates the criteria for the currently 
assigned rating, and the benefit-of-the-doubt rule does not 
apply.  Gilbert, 1 Vet. App. at 55; Ortiz, 274 F.3d 1361.  



ORDER

Service connection for a claimed acquired right eye disorder, 
to include as secondary to the service-connected chalazion of 
the left eye, is denied.  

Service connection for a claimed headache disorder is denied.  

Service connection for a heart disorder is denied.  

An increased evaluation in excess of 10 percent for the 
service-connected chalazion of the left eye, postoperative is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


